 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9
10   DEBRA MICHELLE MOORE,                         CV 19-07989 PA (MRWx)

11                 Plaintiff,                      JUDGMENT
12          v.
13   EQUIFAX, INC.,
14                 Defendants.
15
16
17         Pursuant to the Court’s December 26, 2019 Minute Order dismissing Plaintiff’s
18   claims for lack of prosecution and failure to comply with the Court’s Order,
19         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
20   dismissed without prejudice.
21         IT IS SO ORDERED.
22
23
24   DATED: December 26, 2019                         _________________________________
                                                                 Percy Anderson
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28
